Citation Nr: 0802541	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1971 to April 1976, to include duty in Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This case has been before the Board previously and was 
remanded in October 2006 for further evidentiary development.  
All required actions have been taken and the case is ripe for 
appellate review.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam; accordingly, he is presumed to have been exposed to 
herbicide agents.  

2.  The preponderance of the evidence shows that the veteran 
has Type I and not Type II diabetes mellitus. 

3.  Diabetes mellitus was first diagnosed many years post-
service and there is no competent evidence that causally 
links the veteran's diabetes to any incident of service, to 
include exposure to herbicides.  


CONCLUSION OF LAW

Service connection for Type I diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).
 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in January 2002, prior to the rating which is 
the subject of this appeal, and was notified as what was 
required to establish service connection for diabetes 
mellitus.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006); Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified via a November 2006 VA letter of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claims 
in a subsequently issued statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claim after Dingess notice 
was provided as noted above, such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against a finding of service 
connection.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The service medical records and numerous clinical 
records are available.  As to the duty to provide an 
examination or medical opinion, there is no medical evidence 
that suggests a diagnosis of until several years after 
service and the preponderance of the evidence shows that it 
is due to a nonservice-connected condition.  There is no 
competent evidence that suggests a causal link between 
diabetes and service.  There is ample medical evidence to 
include competent opinions that address the question of 
whether the veteran's diabetes is Type I or Type II.  The 
Board finds that the evidence and information of record, in 
totality, provide the necessary information to decide the 
claim at issue in this appeal.  Under these circumstances, 
another examination or medical opinion is not required.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 
Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes (emphasis 
added); Hodgkin's disease; chronic lympocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Analysis

The veteran contends that he currently has Type II diabetes, 
and that as he served in the Republic of Vietnam, service 
connection for his diabetes is warranted.  

The veteran had honorable active service in Vietnam.  Thus, 
he is presumed to have been exposed to herbicide agents 
during that time.  See 38 C.F.R. § 3.307.  The basis for the 
RO's denial of the veteran's claim is not the type of service 
rendered, but rather the nature of the veteran's diabetic 
condition.  Specifically, the veteran has been diagnosed with 
diabetes mellitus but, as explained below, the preponderance 
of the medical evidence, to include competent medical opinion 
evidence, shows that his diabetes is Type I rather than Type 
II (adult-onset) diabetes.  

In order for the veteran to be granted presumptive service 
connection on the basis of exposure to herbicides under 
38 C.F.R. § 3.309(e), it must be shown that he exhibits Type 
II diabetes, as Type I format is not among those conditions 
subject to presumptive service connection based on exposure 
to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  In 
February 1997, the veteran was clinically assessed as an 
insulin-dependent diabetic.  May 1998 clinical notes 
establish that the veteran has pancreatitis and that his 
diabetes is secondary to this condition.  In August 2001, the 
veteran was examined for an unrelated condition, where a 
history of Type II diabetes was noted.  In that report, there 
is no associated rationale for the diagnosis of Type II 
diabetes, and it appears as though the statement was provided 
in subjective history.  

In May 2002, the veteran was examined by VA to determine the 
nature of his diabetes.  In the associated report, Type I 
diabetes was diagnosed.  It was the examiner's opinion that 
chronic insulin usage and documented history of ketoacidosis 
are they key reasons as to why the veteran's condition is so 
classified. Contrary to this finding is an August 2002 
optometry report which diagnosed diabetes Type II with non-
proliterative retinopathy.  As with the August 2001 clinical 
note, there is nothing to indicate how the examiner came to 
the assessment as to why the diabetes was, in his opinion, of 
Type II rather than Type I variety.  

In October 2004, the veteran was afforded a comprehensive VA 
examination, and after a review of relevant medical evidence 
as well as a physical observation of the veteran, the 
examiner concluded that the veteran's diabetes was due to his 
bout of pancreatitis after service, and that as such, it was 
not Type II diabetes. 

Pursuant to the Board's finding conflicting evidence 
regarding the type of the veteran's diabetes, the case was 
remanded and a VA examination was afforded in March 2007.  
The examination report contains a very detailed history and 
medical findings addressing the etiology of the disorder.  
The examiner believed that the onset of diabetes was after 
several years of chronic pancreatitis and that a lack of oral 
agents, chronic insulin use, and episodes of ketoacidosis in 
1996 were supportive of a conclusion that the diabetes was 
not Type II.  The physician specifically concluded that there 
was less than a 50 percent probability that the veteran's 
diabetes was Type II.  The examiner observed that it was 
theoretically possible for Type II diabetes to have later 
developed after the Type I; however, it was his opinion that 
there was a less than 50 percent probability that such an 
onset was possible.  

The evidence supporting the claim that the veteran's diabetes 
is Type II is, as noted above, essentially based upon history 
obtained from the veteran and, in any event, it is not 
supported by a rationale with citation to the clinical 
record.  There are two VA opinions that point to Type I 
diabetes that are supported by such a rationale and the 
second opinion is particular is quite detailed in explaining 
why it is more likely the veteran's diabetes is Type I versus 
Type II.  Under these circumstances, the Board must conclude 
that the veteran has Type I diabetes.  Accordingly, 
presumptive service connection based on herbicide exposure 
under 38 C.F.R. § 3.309(e) is not warranted.    

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that, with respect to claims 
for service connection for disabilities based upon exposure 
to herbicides, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
competent evidence of record does not show a diagnosis of 
diabetes until several years after service, well beyond the 
one year presumptive period that applies to Types I and II 
diabetes mellitus and, as indicated above, the preponderance 
of the evidence shows that it is due to nonservice-connected 
pancreatitis.  There is no competent evidence that suggests 
the veteran's diabetes began during service or is otherwise 
linked to any incident of active duty, to include his 
presumed exposure to herbicides while in Vietnam.  
Accordingly, service connection for the veteran's Type I 
diabetes is not warranted on a direct incurrence or one year 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


